PER CURIAM:
On March 25, 1984, claimant’s vehicle, a 1982 Subaru DL, was damaged when she struck a pothole on Route 25 near the St. Albans Bridge in Kanawha County. The pothole measured 21 inches wide, 65 inches long, and 9 inches deep. Claimant did not see the pothole because it was filled with water. Damage to the car was repaired at a cost of $401.20, of which sum, all but $100.00 was paid by claimant’s insurance carrier.
The State is neither an insurer nor a guarantor of the safety of travellers on its highways. Adkins vs. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). In order for respondent to be found negligent, proof of actual or constructive notice of the defect must be shown. Although no evidence of actual notice was presented, a pothole of the dimensions described by the claimant could not have developed overnight, and the respondent should have known of the defect. Accordingly, the Court finds that the respondent had constructive notice of the pothole, and makes an award to the claimant in the amount of her deductible, or $100.00.
Award of $100.00.